Citation Nr: 1120201	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to special monthly pension.

The case was initially received at the Board in February 2006.  Later that month it was transferred to the Veteran's representative for review and submission of additional argument.  In November 2009, the representative completed its review and submitted additional argument to the Board.  In December 2009, the Board remanded the claim for additional development.  The case was returned to the Board in March 2011.  The Veteran's representative submitted additional argument on the Veteran's behalf in April 2011.

The claims file indicates that the Veteran reported in March 2010 to a VA examining facility that he wished to withdraw his claim.  However, a written request to withdraw the claim was not received and the Veteran's representative requested in an April 2011 brief that the claim be continued.  Therefore, the claim will be adjudicated herein.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010)


FINDING OF FACT

The Veteran failed to report for a necessary VA examination without good cause.  


CONCLUSION OF LAW

The claim for special monthly pension based on the need for aid and attendance or housebound status is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in December 2004, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for special monthly pension based on the need for aid and attendance or housebound status.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he received such notice in the December 2004 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records, including records from the VA medical centers (VAMC) in Richmond, Virginia, and Beckley, West Virginia, dated from April 2004.  

Additionally, as discussed below, the Veteran was scheduled for a VA examination in March 2010 for his claim for special monthly pension based on the need for aid and attendance or housebound status.  He failed to report and failed to demonstrate good cause.  

Based on the foregoing, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the December 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

The Veteran claimed entitlement to increased special monthly pension benefits, meaning that failure to report for a necessary examination scheduled in connection with this claim should result in denial of the claim.  

At the outset, the Board notes that the Veteran failed to report to the first examination scheduled for January 2005.  The Board remanded the Veteran's claim in December 2009 because the claims folder did not contain documentation that the Veteran had been sent notice of the date and time of the examination.  The Veteran never alleged non-receipt of the notice.

Since that time, the United States Court of Appeals for Veterans Claims (Court) has acknowledged that VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file and has determined that, under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Specifically, the Court held that because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Nevertheless, a second VA examination was scheduled for March 2010.  The Veteran received notice of this examination in a February 2010 letter.  A second letter dated in February 2010 provided notice to the Veteran that failure to report for an examination without good cause could result in the claim being decided based on the evidence of record or denied.  Moreover, the Veteran was notified for the consequences for failing to report to an examination in the December 2009 Board remand.  

The file indicates that the Veteran canceled the VA examination and told the staff at the examining facility that he intended to withdraw the claim.  It was specifically noted that the Veteran was upset and stated that the claim stemmed from 2001 when he had surgery and needed help, but that he no longer needed the help.  

The Veteran has not personally provided any statements or evidence demonstrating good cause for his failure to report for the examination.  

The Veteran's representative at the Board; however, wrote that:

[The Veteran] respectfully submits that while a VA examination may have been missed it was not as a result of wanton disregard for the DVA and its limited resources but as a result of frustration with his disabilities and the length of time the claims process had been going on.  [The Veteran] respectfully requests that this unfortunate incident should not be considered good cause shown to dismiss the request for SMP, that he believes now more than ever, that the aid&attendance examination will provide him with the facts necessary to prove his case...

The representative concluded by asserting that the Veteran wanted the case remanded again so that another examination could be scheduled.

The VA examination scheduled for March 2010 was necessary to adjudicate the Veteran's claim.  As he failed to report and has not attempted to show good cause, the claim must be denied.  The representative's statements on behalf of the Veteran do not provide good cause for the failure to report.  In this regard, frustration, while perhaps understandable, does not constitute good cause for failing to report for necessary examinations.  In other words, frustration is not a circumstance that would be expected to prevent a claimant from reporting for a necessary examination.

It is also not clear how another remand and further time in processing this case would lessen the delays, ease the Veteran's frustration, or trigger his appearance at an examination.  While the Veteran reportedly wants the case remanded so that yet another examination can be scheduled, the record does not show that he has made a commitment to report for such an examination.

While the question of good cause does not turn on what caused the delays in this case, it is apparent that a number of factors account for delays in processing the Veteran's appeal.  The Veteran's failure to report for the two scheduled examinations, and the resulting remand after the first failure to report, were not the least of these factors.  In addition, while he reported at the time of the most recent scheduled examination that he needed assistance in 2001 and 2002; his claim for special monthly pension was not received until February 2004 (although the date of claim is actually June 2003, because that is the date of an evaluation by a VA physician who completed a report in conjunction with the claim).  See 38 C.F.R. § 3.157(b)(1) (2010).

In order to demonstrate entitlement to increased special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d).
A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 
9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

Here, based on a review of the medical evidence of record, it is unclear whether the Veteran currently satisfies the criteria for special monthly pension based on the need for aid and attendance or housebound status.  

As noted in the December 2009 Board remand, the Veteran asserted that as a result of his lumbar spine disability, he was unable to attend to the activities of daily living without the assistance of another person.  

The record reflects that the Veteran underwent spinal fusion surgery in June 2003 and has been unemployed since that time.  

In support of his claim, the Veteran submitted an aid and attendance evaluation form dated in June 2003.  At that time he was still hospitalized secondary to the back surgery.  The physician filling out the form indicated that for a period of two weeks after his discharge from the hospital, the Veteran would be unable to leave the house without the assistance of another person, and he was not the bend or lift more than 10 pounds.  

He submitted a March 2005 statement written by an individual he hired to assist him three times per week with activities including laundry, washing dishes, cleaning the house, walking the dog and grocery shopping.  According to that individual, it is very difficult doing chores such as cleaning the house and doing dishes.  

Some of the medical evidence, however, indicated that the Veteran's condition had significantly improved.  In June 2006, the Veteran attended a VA medical center (VAMC) appointment alone where he indicated that he was keeping busy by doing yard work and housework.  A June 2006 VAMC treatment record also noted that his daily hygiene and grooming were good.  

Based on the varying reports of the Veteran's capabilities, a VA examination was necessary to determine whether he is so helpless as to need regular aid and attendance or whether he is considered substantially confined to his dwelling and the immediate premises.  Also, as there is no evidence of record regarding the Veteran's current visual acuity, the examination was necessary to determine whether he has a corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  

Therefore, entitlement to special monthly pension based on the need for aid and attendance or housebound status cannot be established without an examination and an opinion, and the Veteran failed without good cause to report for the examination.  

Based on the law and evidence, the claim is denied.  There is no reasonable doubt to be applied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The claim for special monthly pension based on the need for regular aid and attendance or at the housebound rated is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


